Name: Decision (EU) 2016/1717 of the European Central Bank of 21 September 2016 amending Decision ECB/2004/2 adopting the Rules of Procedure of the European Central Bank (ECB/2016/27)
 Type: Decision
 Subject Matter: politics and public safety;  EU institutions and European civil service
 Date Published: 2016-09-24

 24.9.2016 EN Official Journal of the European Union L 258/17 DECISION (EU) 2016/1717 OF THE EUROPEAN CENTRAL BANK of 21 September 2016 amending Decision ECB/2004/2 adopting the Rules of Procedure of the European Central Bank (ECB/2016/27) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 12.3 thereof, Whereas: (1) Legal instruments addressed to national central banks (NCBs) and to national competent authorities (NCAs), such as European Central Bank (ECB) guidelines and instructions, need to be properly notified to their addressees. Today, the commonly accepted practice for notifications between the ECB, on the one hand, and the NCBs or NCAs, on the other, is use of electronic means including email. In contrast, telex has become obsolete as a means of communication due to technological developments. (2) In the past two years, the ECB has adopted many decisions addressed to supervised entities or entities which have applied for authorisation to take up the business of a credit institution. Equally, the ECB has adopted decision imposing sanctions on third parties. Although primary law does not prescribe this, the ECB Rules of Procedure currently require the ECB President to sign these types of ECB decisions with addressees. (3) In the future, ECB decisions addressed to supervised entities or entities which have applied for authorisation to take up the business of a credit institution and decisions imposing sanctions on third parties should be signed by the Secretary of the Governing Council in order to certify the conformity with the Governing Council's decision. (4) Given the significantly increased volume of supervisory decisions, the amendment should be adopted as a matter of urgency and enter into force on the day of its publication in the Official Journal of the European Union. (5) Therefore, Decision ECB/2004/2 (1) should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Amendment to the Rules of Procedure of the European Central Bank Decision ECB/2004/2 is amended as follows: (1) Paragraph 17.2. is replaced by the following: 17.2. ECB Guidelines shall be adopted by the Governing Council, and thereafter notified, in one of the official languages of the Union, and signed on the Governing Council's behalf by the President. They shall state the reasons on which they are based. Notification of the national central banks may take place electronically, by means of telefax or in paper form. Any ECB Guideline that is to be officially published shall be translated into the official languages of the Union.; (2) Paragraph 17.4. is replaced by the following: 17.4. ECB Decisions and Recommendations shall be adopted by the Governing Council or the Executive Board in their respective domains of competence, and shall be signed by the President. ECB Decisions imposing sanctions on third parties shall be signed by the Secretary of the Governing Council in order to certify them. ECB Decisions and Recommendations shall state the reasons on which they are based. Recommendations for secondary Union legislation under Article 41 of the Statute shall be adopted by the Governing Council.. (3) Paragraph 17.6. is replaced by the following: 17.6. ECB Instructions shall be adopted by the Executive Board, and thereafter notified, in one of the official languages of the Union, and signed on the Executive Board's behalf by the President or any two Executive Board members. Notification of the national central banks may take place electronically, by means of telefax or in paper form. Any ECB Instruction that is to be officially published shall be translated into the official languages of the Union.; (4) Paragraph 17a.2. is replaced by the following: 17a.2. ECB guidelines related to supervisory tasks pursuant to Article 4(3) and Article 6(5)(a) of Regulation (EU) No 1024/2013 shall be adopted by the Governing Council, and thereafter notified and signed on behalf of the Governing Council by the President. Notification of the national competent authorities may take place electronically, by means of telefax or in paper form.; (5) Paragraph 17a.3. is replaced by the following: 17a.3. ECB instructions related to supervisory tasks pursuant to Article 6(3), Article 6(5)(a) and Articles 7(1), 7(4), 9(1) and 30(5) of Regulation (EU) No 1024/2013 shall be adopted by the Governing Council, and thereafter notified and signed on behalf of the Governing Council by the President. They shall state the reasons on which they are based. Notification of the national authorities competent for the supervision of credit institutions may take place electronically, by means of telefax or in paper form.; (6) Paragraph 17a.4. is replaced by the following: 17a.4. ECB decisions with regard to supervised entities and entities which have applied for authorisation to take up the business of a credit institution shall be adopted by the Governing Council and signed by the Secretary of the Governing Council in order to certify them. They shall be thereafter notified to the persons to whom they are addressed.. Article 2 Entry into force This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Frankfurt am Main, 21 September 2016. The President of the ECB Mario DRAGHI (1) Decision ECB/2004/2 of 19 February 2004 adopting the Rules of Procedure of the European Central Bank (OJ L 80, 18.3.2004, p. 33).